Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32947 iShares ® S&P GSCI™ Commodity-Indexed Trust (Exact name of registrant as specified in its charter) Delaware 51-6573369 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Assets and Liabilities at March 31, 2015 and December 31, 2014 1 Statements of Operations for the three months ended March 31, 2015 and 2014 2 Statements of Changes in Net Assets for the three months ended March 31, 2015 and the year ended December 31, 2014 3 Statements of Cash Flows for the three months ended March 31, 2015 and 2014 4 Schedules of Investments at March 31, 2015 and December 31, 2014 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 Table Of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Assets and Liabilities (a) (Unaudited) At March 31, 2015 andDecember 31, 2014 March 31, December 31, Assets Cash and cash equivalents $ $ Short-term investments(b) Short-term investments held at brokers (restricted)(c) Receivable for capital Shares sold — Total Assets Liabilities Payable for variation margin on open futures contracts (Note 9) Payable for capital Shares redeemed — Due to brokers — Sponsor’s fees payable Total Liabilities Commitments and contingent liabilities (Note 7) — — Net Assets $ $ Shares issued and outstanding(d) Net Asset Value per Share (Note 2G) $ $ (a) Previously reported as “Statements of Financial Condition.” Please refer to Note 2A. (b) Cost of short-term investments: $744,495,855 and $731,902,394, respectively. (c) Cost of short-term investments held at brokers (restricted): $58,424,076 and $52,852,591, respectively. (d) No par value, unlimited amount authorized. See notes to financial statements. 1 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Operations (Unaudited) For the three months ended March 31, 2015 and 2014 Three Months Ended March 31, Investment Income Interest $ $ Total investment income Expenses Sponsor’s fees Brokerage commissions and fees Total expenses Net investment loss ) ) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Short-term investments Futures contracts ) ) Net realized loss ) ) Net change in unrealized appreciation/depreciation on: Short-term investments — Futures contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ Net increase (decrease) in net assets per Share $ ) $ Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Changes in Net Assets (a) (Unaudited) For the three months ended March 31, 2015 and the year ended December 31, 2014 Three Months Ended March 31, 2015 Year Ended December 31, 2014 Net Assets, Beginning of Period $ $ Operations: Net investment loss ) ) Net realized loss ) ) Net change in unrealized appreciation/depreciation Net decrease in net assets resulting from operations ) ) Capital Share Transactions: Contributions for Shares issued Distributions for Shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Increase (decrease) in net assets ) Net Assets, End of Period $ $ Shares Issued and Redeemed Shares issued Shares redeemed ) ) Net increase in Shares issued and outstanding (a) Previously reported as “Statements of Changes in Shareholders’ Capital.” Please refer to Note 2A. See notes to financial statements. 3 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Cash Flows (Unaudited) For the three months ended March 31, 2015 and 2014 Three Months Ended March 31, Cash Flows from Operating Activities Net increase (decrease) in net assets resulting from operations $ ) $ Adjustments to reconcile net increase (decrease) in net assets resulting from operations to net cash provided by (used in) operating activities: Purchases of short-term investments ) ) Sales/maturities of short-term investments Accretion of discount ) ) Net realized gain on short-term investments ) ) Net change in unrealized appreciation/depreciation on short-term investments ) — Change in operating assets and liabilities: Payable for variation margin on open futures contracts ) Sponsor’s fees payable ) ) Due to brokers ) — Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities Contributions for Shares issued Distributions for Shares redeemed ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents Beginning of period End of period $ $ See notes to financial statements. 4 Table Of Contents iShares ® S&P GSCI TM Commodity-Indexed Trust Schedules of Investments (Unaudited) At March 31, 2015 and December 31, 2014 March 31, 2015 Security Description Face Amount Fair Value United States Treasury bills(a) : 0.01%- 0.03% due 04/30/15 $ $ 0.03% due 05/14/15 0.02% due 05/21/15 0.01% - 0.07% due 05/28/15 0.02% due 06/11/15 0.02% - 0.03% due 06/25/15 0.13% due 07/09/15 0.09% due 07/16/15 0.08% due 07/23/15 0.08% due 09/03/15 Total United States Treasury bills (Cost: $802,919,931) Total Investments– 100.88% Other Assets, Less Liabilities– (0.88)% ) Net Assets– 100.00% $ (a) A portion of the above United States Treasury bills are posted as margin for the Trust’s Index Futures position as described in Note 2D. As of March 31, 2015, the open S&P-GSCI ER Index Futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation June 2015 $ $ December 31, 2014 Security Description Face Amount Fair Value United States Treasury bills(a) : 0.01% - 0.06% due 01/08/15 $ $ 0.02% - 0.06% due 01/15/15 0.06% due 01/22/15 0.02% - 0.06% due 01/29/15 0.01% - 0.06% due 02/05/15 0.03% - 0.05% due 02/12/15 0.01% - 0.05% due 02/19/15 0.03% due 03/05/15 0.03% - 0.05% due 03/12/15 0.04% due 04/16/15 0.07% due 05/28/15 Total United States Treasury bills (Cost: $784,754,985) Total Investments – 99.70% Other Assets, Less Liabilities – 0.30% Net Assets – 100% $ (a) A portion of the above United States Treasury bills are posted as margin for the Trust’s Index Futures position as described in Note 2D. As of December 31, 2014, the open S&P-GSCI ER Index Futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation March 2015 $ 785,521,583 $ 69,368,696 See notes to financial statements. 5 Table Of Contents iShares ® S&P GSCI™ Commodity-Indexed Trust Notes to Financial Statements (Unaudited) March 31,2015 1 - Organization The iShares® S&P GSCI™ Commodity-Indexed Trust (the “Trust”) was organized as a Delaware statutory trust on July 7, 2006 and commenced operations on July 10, 2006. iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, is the sponsor of the Trust (the “
